Williams, J.:
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
In order to authorize the granting of an extra allowance, a case must be both difficult and extraordinary. (Code Civ. Proc. § 3253.)
While a railroad crossing accident case may be difficult and require much labor and expense in the trial, such a case cannot be said, in any sense, to be extraordinary. Cases of this kind are very common. Our courts are continually trying them and reviewing them on appeal.
Extra allowances should not be granted in these cases, unless they come clearly within the provisions of the statute.
The verdicts are ordinarily large enough, and create a sufficient burden upon the railroads, without granting extra allowances. In this case the plaintiff is adequately compensated in the verdict and the statutory costs.
The order should, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
McLennan, Spring and Hiscook, JJ., concurred; Davt, J., not sitting.
Order reversed, with ten dollars costs and disbursements, and motion denied.